Citation Nr: 1608241	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

(The issue of entitlement to service connection for numbness of the tongue and left jaw area, status-post extraction of the third molar, is the subject of a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In many cases, medical evidence is needed to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet.App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").

The Veteran contends that he developed bilateral hearing loss, secondary to his inservice noise exposure.  Through statements and testimony, he has reported inservice exposure to engine turbines, blowers, and naval artillery fire.  Historically, the Veteran served on active duty in the Navy from August 1965 to August 1969.  His report of separation, Form DD 214, noted that he was a marine mechanic.  Thus, the record clearly establishes that the Veteran was exposed to noise during service.

The Veteran's service treatment records are silent as to any complaints of or treatment for hearing loss.  His August 1969 separation examination did not include an audiological evaluation.

The current medical evidence of record includes diagnoses of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  A March 2005 VA examination report noted the Veteran's history of inservice noise exposure.  The report also noted that he denied any significant noise exposure post service, except for his using a leaf blower.  The VA examiner then opined that the hearing loss presented by the Veteran fit with a classic noise-induced pattern of hearing loss, and that it was most likely caused by or the result of his inservice acoustic trauma.

In November 2013, the Veteran underwent another VA examination for hearing loss.  Following an audiological evaluation, the report concluded with a diagnosis of bilateral sensorineural hearing loss.  The VA examiner then opined that a medical opinion addressing the etiology of the Veteran's hearing loss could not be provided without resorting to speculation.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


